TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00683-CV



                                      In re R. Wayne Johnson


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relator R. Wayne Johnson seeks to compel the trial court to rule on his motion to

disqualify opposing counsel. Johnson has not provided us with a record to establish that he ever

presented such a motion to the trial court. A trial court has a ministerial duty to consider and rule

on motions properly filed and pending before it within a reasonable time. See In re Layton,

257 S.W.3d 794, 795 (Tex. App.—Amarillo 2008, no pet.). However, in order to obtain mandamus

relief compelling the trial court to act on a motion, a relator must show that a motion was actually

presented to the trial court’s attention or presented for a ruling. See id.; Barnes v. State, 832 S.W.2d
424, 426 (Tex. App.—Houston [1st. Dist.] 1992, no pet.). Because Johnson has not provided a

record supporting his claim to mandamus relief, the petition for writ of mandamus is denied. See

Tex. R. App. P. 52.8(a).


                                                ___________________________________________

                                                Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Filed: December 16, 2009